Citation Nr: 1419414	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  08-05 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1972. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In November 2007, the Veteran and his wife testified before a Decision Review Officer at the RO.  They also presented sworn testimony during a Travel Board hearing in July 2010, which was chaired by the undersigned Acting Veterans Law Judge.  Transcripts of these hearings have been associated with the Veteran's claims file.

In January 2011, the Board remanded the aforementioned claims to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  Hypertension did not manifest in service or within one year of discharge from active duty; there is no competent and credible evidence of a nexus between hypertension and the Veteran's active duty service.

2.  As service connection is not in effect for a back disability, there is no legal basis for award of a TDIU on this basis.  

3.  The Veteran's service-connected bilateral hearing loss does not render him unable to secure or follow a substantially gainful occupation consistent with his education and industrial background.
CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The notice requirements were met in this case by a December 2006 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Accordingly, the duty to notify has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues on appeal have been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been associated with the claims file and all identified and available post-service treatment records have been obtained.  

The Board notes that the Veteran's records from the Social Security Administration (SSA) have not been obtained.  Although unclear, it appears that he applied for and was denied disability benefits from the SSA in 1997.  See RO Hearing Tr. at 8; Board Hearing Tr. at 12-13.  The Veteran stated that he could no longer work because of back problems.  RO Hearing Tr. at 7.  He is currently receiving benefits from SSA due to age.  Board Hearing Tr. at 13.  There has been no argument made or other indication that his SSA records are pertinent to the claims being adjudicated in this case.  Accordingly, the Board finds that a remand is not needed in order to obtain the Veteran's SSA records as there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2).

A VA examination in connection with the Veteran's claimed disability was scheduled in March 2011; however, he failed to report for it.  VA regulations provide that when a claimant fails to report for a scheduled medical examination, without good cause, an original claim for service connection shall be decided based on the current evidence of record.  See 38 C.F.R. § 3.655 (2013).  The Board notes that correspondence mailed to the Veteran at two different addresses in January 2011 were both returned by the U.S. Postal Service as undeliverable.  In April 2011, the AOJ telephoned the Veteran to attempt to obtain his correct mailing address.  See an April 2011 Report of General Information (VA Form 21-0820).  According to the notes of that conversation, the Veteran stated that he had "heard something about the [examination]" but that VA had all the evidence it needed and he was "done with [VA]."  Id.  He then hung up the telephone.  Hence, the Veteran was aware of the examination and failed to report to it without good cause.  Under these circumstances, no further action is required on VA's part.

The Veteran testified during a Board hearing in July 2010, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

The Veteran contends that his current hypertension was incurred in or aggravated during active duty service.  The Board disagrees.


Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including hypertension, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active duty service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

During the Board hearing, the Veteran testified that his blood pressure was high at his enlistment physical and he was sent to a doctor for further assessment.  See Board Hearing Transcript (Tr.) at 14.  He said the doctor told him that his blood pressure was fine and he was accepted into service.  Id.  He was first treated for hypertension in 1997.  Id. at 16.

The Veteran's July 1968 service entrance examination reflects that his blood pressure was 124/60; his heart and vascular system were normal.  It was noted that he underwent a three-day blood pressure reading and was normotensive (i.e., had normal blood pressure).  At his June 1972 separation examination, his blood pressure was 118/70 and his heart and vascular system were normal.  

A September 1997 VA progress note reflects that the Veteran had hypertension.  It was noted that he was diagnosed at his last visit, which was in August.  Subsequent records show continued treatment for hypertension.
In this case, the lay and medical evidence does not demonstrate that the Veteran's hypertension manifested in service or to a compensable degree within one year from separation.  Rather, the evidence reflects that hypertension was first diagnosed in 1997 - 25 years after service.  Furthermore, there is also no competent, credible evidence of nexus between the Veteran's current hypertension and service.  As mentioned above, the Veteran was scheduled for a VA examination to determine the nature and etiology of his hypertension; however, he failed to report to it without good cause.  Consequently his claim is determined based on the evidence of record.  38 C.F.R. § 3.655 (2013).  

The Board has considered the Veteran's statements and notes that he is competent to testify as to his symptoms and to relay what he has been told by his physicians.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, he is not competent to relate his current hypertension to service that occurred 27 years ago.  This particular inquiry is within the province of trained medical professionals because it involves a complex medical issue that is not capable of lay observation.  Id.; Jandreau, 492 F. 3d at 1376 (Fed. Cir. 2007).  

In sum, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for hypertension.  Therefore, the benefit of the doubt doctrine is not for application, and the claim is denied.  See 38 C.F.R. § 3.102.

III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In this case, the Veteran contends that he can no longer work as a carpenter because of chronic back pain.  See his January 2007 Application for a TDIU (VA Form 21-8940).  His former employer submitted a statement indicating that the Veteran was not allowed to lift anything heavy and that he required his own helper.  See December 2006 statement (VA Form 21-4192).  In January 2011, the Board denied the Veteran's claim of entitlement to service connection for a lumbar spine disability.  Because he is not service-connected for a back disability, there is no legal basis upon which to award a TDIU under this theory of entitlement.  



The Board notes that the Veteran's only service-connected disability is bilateral hearing loss, which is rated as noncompensable.  He does not contend, nor does the evidence show, that he is unable to secure or follow substantially gainful employment due to this disability.

Under these circumstances, the Board has no alternative but to deny the claim for a TDIU as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a TDIU is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


